

Exhibit 10.176
 

 
Compensatory Arrangements with Certain
Executive Officers and Directors




Set forth below are the base salaries of the named executive officers of Mace
Security International, Inc. for the fiscal year as well as the discretionary
cash bonuses they were paid for performance in 2005:




Name
 
 
Office
 
 
Fiscal 2006 Salary
 
 
Cash Bonus
                       
Louis D. Paolino, Jr.
   
President, Chief
 
$
400,000
 
$
-
     
Executive Officer and
                 
Chairman of the Board
                                   
Robert M. Kramer
   
Chief Operating Officer
 
$
210,000
 
$
-
     
of the Car and Truck Wash
                 
Segment, Executive Vice
                 
President, General Counsel
                 
and Secretary
                                   
Gregory M. Krzemien
   
Chief Financial Officer
 
$
200,000
 
$
-
     
and Treasurer
                                   
Ronald R. Pirollo
   
Chief Accounting Officer
 
$
160,000
 
$
-
     
and Corporate Controller
             



The cash compensation for 2006 for Independent Directors is (a) an annual fee of
$10,000, prorated for partial years of service, (b) a $1,000 fee per day for
in-person attendance for Board or Committee meetings. Additionally, from time to
time, the Board has awarded all directors stock options for service on the
Board.
 

